—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (I. Aronin, J.), dated September 5, 1995, which denied their motion for summary judgment dismissing the complaint of the plaintiff Bruce Adam Seiderman.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there remains an issue of fact as to whether the plaintiff Bruce Adam Seiderman sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.